       Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 1 of 10



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,
                 PLAINTIFFS,
                                                      DECLARATION OF WILLA PAYNE
-vs-                                                  Civil Action No.: 3:17-CV-7 (GTS-DEP)

VESTAL CENTRAL SCHOOL DISTRICT
BOARD OF EDUATION, VESTAL CENTRAL SCHOOL
DISTRICT, JEFFREY AHEARN, Superintendent of Schools,
ALBERT A. PENNA, Interim Principal Vestal
High School, DEBORAH CADDICK and CLIFFORD
KASSON, in their Individual and Official capacities.

                       DEFENDANTS.


WILLA S. PAYNE, pursuant to 28 U.S.C. § 1746, declares the following under penalty of
perjury:

   1. I am an attorney at Legal Services of Central New York, Inc. (LSCNY), counsel for

        Plaintiffs Debra Spero and her child V.S. in this matter. As such, I am fully familiar with

        the facts and circumstances of this proceeding.

   2. I make this declaration in support of Plaintiffs’ motion for summary judgement. Attached

        to this declaration are documents referenced in plaintiffs’ memorandum of law and other

        relevant documents. Any redactions to the attached documents were made to protect the

        privacy of minors pursuant to Local Rule 8.1.

   3. Attached hereto as Exhibit A is a true and correct copy of the declaration of Plaintiff V.S.

        sworn to on May 3, 2017.

   4. Exhibit B is a true and correct copy of the Snapchat video posted by V.S. which was

        originally filed with the Court at Docket Number 74 as Exhibit B to Payne Declaration

        and is incorporated by reference to the previous filing at Docket #74.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 2 of 10



5. Attached hereto as Exhibit C is a true and correct copy of an email from School Resource

   Officer (SRO) Conor Talbut to the Defendants dated 12/8/2016 which was originally

   produced as VS000690. This email was then forwarded to Superintendent Ahearn by

   Deborah Caddick.

6. Attached hereto as Exhibit D is a true and correct copy of notes that were taken on

   December 8, 2016 by Defendant Caddick of a phone conversation between Principal

   Penna and Mr. Spero wherein V.S. was suspended at 12:44 p.m. on December 8, 2016.

   This was originally produced as VS000798.

7. Attached hereto as Exhibit E is a true and correct copy of an excerpt of the transcript of

   V. S’s Superintendent Hearing including the full testimony of all witnesses. The Exhibits

   A-K and other miscellaneous arguments have been removed. This was originally

   produced as VS00002-000433.

8. Attached hereto as Exhibit F is a true and correct copy of the Vestal Police Department

   Incident Report of 12/8/2016 written by School Resource Officer Conor Talbut (“SRO

   Talbut) which was originally produced as VS000397-398 and VS000691-692.

9. Attached hereto as Exhibit G is a true and correct copy of notes taken by then Assistant

   Principal Deborah Caddick of a meeting between Deborah Caddick, Clifford Kasson and

   Albert Penna on 12/8/2016 at 3 p.m. during their “wrap up” meeting which was originally

   produced as VS000792.

10. Attached hereto as Exhibit H is a true and correct copy of the December 9, 2016

   suspension letter from Defendant Penna to the Spero family which was originally

   produced as VS000688-689 and VS000730-731.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 3 of 10



11. Attached as Exhibit I is a true and correct copy of notes taken by then Principal Penna on

   12/9/2016, the day after he suspended V.S. outlining the District's “case” against V.S..

12. Attached hereto as Exhibit J is a true and correct copy of the Notice of Superintendent’s

   Hearing dated 12/14/2016 mailed to the Spero family from Superintendent Ahearn. This

   was originally produced as VS000330-331 and VS000693-694.

13. Attached hereto as Exhibit K is a true and correct copy of the Contract which allowed

   Plaintiff to attend school while the Superintendent’s hearing was pending between

   Plaintiff V.S. and Superintendent Ahearn dated January 4, 2017 which was originally

   produced as VS000587-588 and VS000697.

14. Attached hereto as Exhibit L is a true and correct copy of the Hearing Officer’s

   Recommendations dated February 3, 2017 which was originally produced as VS001207-

   1211.

15. Attached hereto as Exhibit M is a true and correct copy of the Superintendent’s Decision

   dated February 7, 2017 adopting in full the hearing officer’s findings and

   recommendations. This was originally produced as VS001212.

16. Attached hereto as Exhibit N is a true and correct copy of photos of Caucasian Vestal

   High School students holding and displaying guns that were posted on Instagram and

   presented by the Spero family to the District as evidence in V.S.’s Superintendent

   hearing, originally produced as VS000425-433.

17. Attached hereto as Exhibit O are the questions posed by the district during their

   “investigation” to students in V.S.’s math class (“Questions”), originally produced as

   VS000869.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 4 of 10



18. Attached hereto as Exhibit P are the complete set of answers produced by defendants and

   given by students in V.S.’s math class to the questions in Exhibit P. (“Investigation

   Results”) These responses were originally produced by defendants. In addition, one

   student’s response was not provided to plaintiffs and in its place are Ms. Caddick’s notes

   from their conversation about his responses. (VS 905.)

19. Attached hereto as Exhibit Q is the sign in sheet for the Assistant Principals Office on

   November 22, 2016 wherein V.S. signed in approximately two minutes after the African

   American student, I.D., who was previously sent out of the classroom by Katherine Dyer.

   This was originally produced as VS000592.

20. Attached hereto as Exhibit R is Ms. Dyer’s official account of the incident on November

   22, 2016 as submitted to defendant Caddick and defendant Kasson on December 15,

   2016, showing that she alleges she sent V.S. out of the classroom 10-15 minutes after the

   prior African American student, I.D.

21. Attached hereto as Exhibit S is the Declaration of student, Aja Holloway dated May 1,

   2019.

22. Attached hereto as Exhibit T is a true and correct copy of the Declaration of Debra Spero

   sworn to on May 3, 2017.

23. Attached hereto as Exhibit U is a true and correct copy of the full Deposition of

   Superintendent Jeff Ahearn conducted on March 26, 2019.

24. Attached hereto as Exhibit V is a true and correct copy of the full Deposition of Principal

   Albert Penna conducted on February 8, 2019.

25. Attached hereto as Exhibit W is a true and correct copy of the full Deposition of then

   Assistant Principal Deborah Caddick conducted on February 11, 2019.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 5 of 10



26. Attached hereto as Exhibit X is a true and correct copy of the full Deposition of then

   Assistant Principal Clifford Kasson conducted on March 21, 2019.

27. Attached hereto as Exhibit Y is a true and correct copy of the full Deposition of School

   Resource Officer Conor Talbut conducted on January 25, 2019.

28. Attached hereto as Exhibit Z is a true and correct copy of the full Deposition of M.D.

   conducted on March 22, 2019.

29. Attached hereto as Exhibit AA is a true and correct copy of a Grade Report of V.S.

   (“V.S. Report Card”) dated January 27, 2017, showing V.S. was on track to graduate

   originally produced as VS000600.

30. Attached hereto as Exhibit BB is a true and correct copy of the full Deposition of

   Katherine Dyer conducted on January 25, 2019.

31. Attached hereto as Exhibit CC is a true and correct copy of the postings V.S. made on

   Twitter from December 2nd through 5th, 2016. These were originally produced as

   VS000466-468 and VS000739-741.

32. Attached hereto as Exhibit DD is a true and correct copy of the postings V.S. made on

   Twitter on December 8, 2016. The last two tweets on the bottom of the page were tweets

   posted on the 2nd and 5th respectively and already produced in Ex. CC. Ex. DD was

   originally produced as VS000402.

33. Attached hereto as Exhibit EE is a true and correct copy of excerpted relevant portions of

   the Deposition of Brittany Spero conducted on March 6, 2019.

34. Attached hereto as Exhibit FF is a true and correct copy of excerpted relevant portions of

   the Deposition of Debra Spero conducted on March 6, 2019.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 6 of 10



35. Attached hereto as Exhibit GG is a true and correct copy of the first Deposition of V.S.

   conducted on January 18, 2019.

36. Attached hereto as Exhibit HH is a true and correct copy of the continuation of the

   January 18, 2019 Deposition of V.S. conducted on March 21, 2019.

37. Attached hereto as Exhibit II is a true and correct copy of the Schedule and Minutes from

   the Dec. 8, 2016 Leadership Team Meeting, originally produced as VS001769 and

   VS001765-1768.

38. Attached hereto as Exhibit JJ is a true and correct copy of Defendants Interrogatory

   Responses (“Defs’ Interogg. Response”).

39. Attached hereto as Exhibit KK is a true and correct copy of Defendants Corrected

   Interrogatory Responses (Def’s Interogg Sup. Response”).

40. Attached hereto as Exhibit LL is a true and correct copy of Vestal High School’s record

   of lockdown drills held during the 2016-2017 school year originally produced as

   VS001770-1771.

41. Attached hereto as Exhibit MM is a true and correct copy of Vestal Central School

   District’s Code of Conduct for the 2016-2017 school year originally produced as

   VS000332-395 and as VS001094-1133.

42. Attached hereto as Exhibit NN are Emails Referenced in Defendant’s Interrogatory

   responses (“Community Emails”). All these emails were received after December 18,

   2016. These were originally produced as VS000550, 554-56, 558-560, 949,952-53, 956-

   966, 970, 974-75, 979, 981, 983-84.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 7 of 10



43. Attached hereto as Exhibit OO is a true and correct copy of a Press Statement sent by

   Ron Benjamin to Erin Hamm, a reporter from WICZ on December 18, 2016. This was

   originally produced as VS000986-987.

44. Attached hereto as Exhibit PP is a true and correct copy of a WICZ News story written

   by Erin Hamm, dated December 18, 2016 originally produced as VS001042.

45. Attached hereto as Exhibit QQ is a true and correct copy of an email from the District

   Clerk to the Vestal Board of Education members which notifies the recipients that V.S.

   has filed a lawsuit against the District and that a copy of the Complaint was forwarded to

   both Attorney Dewind and Hearing Officer Sherwood on December 22, 2016. Originally

   produced as VS001082.

46. Attached hereto as Exhibit RR is a true and correct copy of an email from the Assistant

   Superintendent of Vestal Schools to the “Independent” Hearing Officer Sherwood on

   December 18, 2016, of a Facebook posting related to V.S. with no copy to V.S.’s

   attorney.

47. Attached hereto as Exhibit SS is a true and correct copy of the Phone Message Chart and

   “while you were out” notes taken from each person listed on the chart, that shows the

   phone calls received by the School District regarding the V.S. matter all occurring after

   December 18, 2016. This log was originally produced as VS000938-940.

48. Attached hereto as Exhibit TT is a true and correct copy of a Summary of V.S.’s

   Academic Status as of January 18, 2017, originally produced as VS000568 and

   VS000601.

49. Attached hereto as Exhibit UU is a true and correct copy of a December 9, 2016 Pre-

   Suspension Letter signed by Dr. Penna, originally produced as VS000732-733.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 8 of 10



50. Attached hereto as Exhibit VV is a true and correct copy of notes taken on December 1,

   2016 that show a lockdown drill was scheduled for December 9, 2016 at lunchtime,

   originally produced as VS001213.

51. Attached hereto as Exhibit WW is a true and correct copy of notes taken showing that a

   lockdown drill occurred on December 14, 2016, originally produced as VS001214.

52. Attached hereto as Exhibit XX is a true and correct copy of an Affidavit submitted by

   Superintendent Jeffrey Ahearn, dated May 15, 2017.

53. Attached hereto as Exhibit YY are Hearing Officer Recommendations and

   Superintendent’s Decisions of the Vestal Central School District originally produced as

   VS 001699-1702, 1705-1712,1733-1735,1739,1741-1743,1746,1748-1749.

54. Attached hereto as Exhibit ZZ are notes taken by Deborah Caddick of a meeting, she had

   with student A.H. on December 8, 2016, wherein she informed Mrs. Caddick that she had

   notified V.S. that two girls at school were discussing his postings and expressed concern

   for the way the District was treating V.S., originally produced as VS000795.

55. Attached hereto as Exhibit AAA is a phone note stating that Mr. Spero contacted the

   District at 12:27 p.m. on December 8, 2016, originally produced as VS000797.

56. Attached hereto as Exhibit BBB is the Original Summons and Complaint filed by Ron

   Benjamin under Index No: EFCA2016002914 in Broome County Supreme Court on

   December 21, 2016, originally produced as VS000746-758.

57. Attached hereto as Exhibit CCC is a Letter and Resolution Agreement between the Vestal

   Central School District and the United States Office of Education, New York Office for

   Civil Rights.
 Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 9 of 10



58. Attached hereto as Exhibit DDD is a true and correct copy of the Student Discipline

   Report related to V.S. originally produced as VS000407-413.

59. Attached hereto as Exhibit EEE are a true and correct copy of Deborah Caddick’s notes

   recording the events related to V.S. taken on December 8, 2016, originally produced as

   VS000793.

60. Attached hereto as Exhibit FFF are a true and correct copy of Clifford Kasson’s notes

   related to V.S. taken on December 8, 2016, originally produced as VS000829.

61. Attached hereto as Exhibit GGG is a true and correct copy of the Vestal Board of

   Education Decision upholding Supt. Ahearn’s suspension of V.S. on March 18, 2017,

   originally produced as VS001561.

62. Attached hereto as Exhibit HHH is a true and correct copy of the Declaration of Kerstin

   McCoy, a student in V.S.’s senior class at Vestal High School.

63. Attached hereto as Exhibit III is a true and correct copy of notes taken of a conversation

   between Ms. Caddick and Ms. Dyer on November 28, 2016, originally produced as

   VS000809.

64. Attached hereto as Exhibit JJJ is a true and correct copy of the Request for Records made

   by Defendants’ Counsel requesting V.S.’s education records from Binghamton High

   School.

65. Attached hereto as Exhibit KKK is a true and correct copy of the Affidavit of Deborah

   Caddick dated May 15, 2017.



Date: 6/17/19

                                                 Respectfully Submitted:
Case 3:17-cv-00007-GTS-ML Document 104-1 Filed 06/17/19 Page 10 of 10



                                     ___S/Willa S. Payne__________________
                                     Willa S. Payne, Esq. (Bar No. 517751)
                                     Legal Services of Central New York, Inc.
                                     189 Main Street, Suite 301
                                     Oneonta, NY 13820
                                     Ph: 607-766-8118
                                     Fax: 607-386-4176
                                     Email: wpayne@lscny.org
